While standing outside a door to premises owned by the defendant, the plaintiff was struck by the door, which was pushed open by an individual exiting the premises. The plaintiff subsequently commenced this action to recover damages for the personal injuries which she allegedly sustained in the accident, claiming that the door in question was dangerous and defective.
The evidence which the defendant submitted in support of its motion for summary judgment, including the deposition testimony and affidavit of the defendant’s co-owner, Gary Salvit, established, prima facie, that the door did not constitute a dangerous or defective condition (see Mullaney v Koenig, 21 AD3d 939 [2005]). The submission of the plaintiffs expert in opposition to the motion failed to raise a triable issue as to whether the condition of the door constituted a violation of a statute or code or raise any other triable issue of fact (see Hargrove v Baltic Estates, 278 AD2d 278, 279 [2000]). Mastro, J.P., Covello, Eng and Belen, JJ., concur.